          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 ILIOS PRODUCTION DESIGN, LLC,                   §
            Plaintiff                            §
                                                 §
     v.
                                                 §
 THE CINCINNATI INSURANCE                        §
                                                         Case No. 1:20-CV-857-LY
 COMPANY, INC.; THE CINCINNATI                   §
 CASUALTY COMPANY, INC.; AND                     §
 THE CINCINNATI INDEMNITY                        §
 COMPANY, INC.,                                  §
            Defendants

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before the Court are Defendants’ Second Motion to Dismiss and Memorandum of Support,

filed January 19, 2021 (Dkt. 35); Plaintiff’s Response, filed February 22, 2021 (Dkt. 44); and

Defendants’ Reply, filed February 26, 2021 (Dkt. 46). On March 3, 2021, the District Court

referred Defendants’ motion to the undersigned Magistrate Judge for report and recommendation,

pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas.

                                       I.   Background

   On July 8, 2020, Plaintiff ILIOS Production Design, LLC, a Texas limited liability company,

filed this insurance coverage lawsuit against its insurer, The Cincinnati Insurance Company, Inc.,

The Cincinnati Casualty Company, Inc., and the Cincinnati Indemnity Company, Inc., Ohio

corporations (collectively, “Cincinnati”). A summary of the allegations contained in Plaintiff’s

Original Petition follows. Dkt. 1-1.
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 2 of 19




   Plaintiff, a Texas limited liability company, is a provider of lighting and production design

services for live concerts and music productions, weddings, corporate conventions, and various

other broadcast events. Plaintiff’s headquarters are at 4009 Commercial Center Dr., Austin, Texas

78744-1088. On August 28, 2020, Cincinnati issued Plaintiff a commercial property insurance

policy covering Plaintiff’s property from August 20, 2018 to August 20, 2021 (the “Policy”).

Id. ¶¶ 7-8. The Policy generally provides coverage for direct losses to Plaintiff’s property and

business personal property, with specified exclusions. Dkt. 35-2 at 3-4. The Policy also provides

coverage to Plaintiff for loss of business income and extra expenses (commonly referred to as

“business interruption losses”) during necessary suspension of its operations during a “period of

restoration” caused by a “direct loss” to its property. Id. at 18. The Policy further provides coverage

to Plaintiff for loss of business income and extra expenses sustained when “a Covered Cause of

Loss causes damage to property other than Covered Property” that was “caused by action of civil

authority that prohibits access to the ‘premises.’” Id. at 19.

   On March 11, 2020, the World Health Organization declared the COVID-19 outbreak a global

pandemic. Dkt. 1-1 at ¶ 20. Shortly thereafter, the Centers for Disease Control and Prevention

issued guidance on slowing the spread of the virus, including advising the public to observe social

distancing and avoid large gatherings. Id. ¶ 27. State and local governments issued many orders to

protect public health by limiting the spread of COVID-19, including orders limiting gatherings

and restricting operation of non-essential businesses. For example, on March 24, 2020, Travis

County and the City of Austin issued “Stay at Home or Place of Residence” orders ordering all

non-essential businesses to immediately cease operations in the City of Austin and Travis County

and prohibiting all public and private gatherings outside of a single household. Id. ¶ 31. On

March 31, 2020, the Governor of Texas issued an Executive Order closing schools and ordered



                                                    2
            Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 3 of 19




the public to limit social gatherings and minimize in-person contact with people not in the same

household. Id. ¶ 32.

      As a result of these civil authority orders, Plaintiff alleges that it was forced to close its non-

essential business on March 24, 2020 “and remained closed until a limited re-opening on June 26,

2020.” Id. 45. Plaintiff alleges that it has incurred “a substantial loss of business income and

additional expenses covered under the Policy,” and submitted a claim to Cincinnati to recover for

those losses. Id. 46. Plaintiff argues that it “suffered direct physical loss to the use of their premises

. . . as a result of both the global Coronavirus pandemic (COVID-19) and Civil Authority orders

issued by governmental entities rendering said premises temporarily uninhabitable and/or unusable

for their respective business operations.” Dkt. 44 at 3.

      On April 20, 2020, Cincinnati denied Plaintiff’s claim, contending that the losses were not

covered under the Policy because “[t]he claim does not involve direct, physical loss to property at

your premises caused by a Covered Cause of Loss.” Dkt. 1-1 at 14. In addition, Cincinnati noted

that even if there were a direct physical loss, coverage would be excluded under the Policy’s

pollution exclusion provision. Id. at 17-18.1 In response, Plaintiff filed suit, alleging breach of

contract, common-law bad faith, and violations of the Texas Insurance Code, including unfair

settlement practices, misrepresentation, and failure to promptly pay Plaintiff’s claims.

      On August 17, 2020, Cincinnati removed the case to federal court on the basis of diversity

jurisdiction, pursuant to 28 U.S.C. § 1441(b). Cincinnati then filed a Motion to Dismiss (Dkt. 3),

arguing that the case should be dismissed under Federal Rule of Civil Procedure 12(b)(6) because

the Policy provides coverage only for direct physical loss or damage to property but Plaintiff has

not sustained any direct physical loss or damage to its property. Dkt. 1.



1
    Defendant appears to have abandoned this argument.
                                                         3
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 4 of 19




    On December 7, 2020, Plaintiff filed an Opposed Motion for Leave to File First Amended

Complaint, seeking leave to add as a defendant Jonathan Malish, a Texas licensed adjuster, and to

add a civil conspiracy claim against all defendants. Dkt. 19. The District Court granted Plaintiff’s

Opposed Motion for Leave and dismissed Cincinnati’s Motion to Dismiss without prejudice.

Dkt. 30. Cincinnati then filed a Motion to Reconsider the District Court’s Order granting Plaintiff

Leave to File First Amended Complaint, arguing that Plaintiff was attempting to defeat diversity

jurisdiction. Dkt. 36. On January 29, 2021, the District Court granted the Motion to Reconsider,

vacated its Order granting Plaintiff’s Motion for Leave, and ordered that Plaintiff’s First Amended

Complaint be stricken from the record. Dkt. 38. Therefore, the “live” complaint in this case is

Plaintiff’s Original Petition.

    Ten days before the District Court struck Plaintiff’s First Amended Complaint, Cincinnati filed

its Second Motion to Dismiss, arguing once again that Plaintiff’s lawsuit should be dismissed

under Rule 12(b)(6) because Plaintiff has not sustained any direct physical loss or damage to its

property but the Policy provides coverage only for such losses. Plaintiff opposes the Motion and

contends that its loss of business income due to the COVID-19 pandemic is a covered loss under

the Policy.2 The Court makes the following recommendations.

                                      II.    Legal Standards

    The Court applies the following standards to the Motion to Dismiss.

A. Rule 12(b)(6)

    Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim on which relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for



2
 Although the live complaint in this case is Plaintiff’s Original Petition, Defendant mistakenly refers to
Plaintiff’s Amended Complaint in its pleadings. See Dkt. 46 at 10 (seeking to dismiss Plaintiff’s civil
conspiracy claim alleged in its Amended Complaint).
                                                      4
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 5 of 19




failure to state a claim, the court “accepts all well-pleaded facts as true, viewing them in the light

most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2007) (internal quotation marks omitted). The Supreme Court has explained that a

complaint must contain sufficient factual matter “to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the [nonmovant] pleads factual

content that allows the court to draw the reasonable inference that the [movant] is liable for the

misconduct alleged.” Ashcroft, 556 U.S. at 678.

              While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
              not need detailed factual allegations, a plaintiff’s obligation to provide
              the grounds of his entitlement to relief requires more than labels and
              conclusions, and a formulaic recitation of the elements of a cause of
              action will not do. Factual allegations must be enough to raise a right
              to relief above the speculative level, on the assumption that all the
              allegations in the complaint are true (even if doubtful in fact).

Twombly, 550 U.S. at 555 (cleaned up). The court’s review is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays

Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

B. Texas Insurance Law

    The parties agree that Texas law governs this diversity action.3 “Texas law provides that

insurance policies are construed according to common principles governing the construction of

contracts, and the interpretation of an insurance policy is a question of law for a court to

determine.” Am. Int’l Specialty Lines Ins. Co. v. Rentech Steel L.L.C., 620 F.3d 558, 562 (5th Cir.

2010). Unless the policy dictates otherwise, courts give words and phrases their ordinary and


3
 In a diversity action, federal courts are bound to apply the forum state’s substantive law. Erie R.R. v.
Tompkins, 304 U.S. 64, 78 (1938). Accordingly, the Court must apply Texas law in this case.
                                                     5
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 6 of 19




generally accepted meaning, reading them in context and in light of the rules of grammar and

common usage. Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d 254, 258 (Tex. 2017). “The

paramount rule is that courts enforce unambiguous policies as written.” Pan Am Equities, Inc. v.

Lexington Ins. Co., 959 F.3d 671, 674 (5th Cir. 2020). If policy language can be given a definite

or certain legal meaning, it is not ambiguous, and courts construe it as a matter of law. Am. Mfrs.

Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003); see also Pan Am, 959 F.3d at 674

(“If an insurance contract, just like any other contract, uses unambiguous language, that’s that.”).

               [U]nder Texas contract law, “ambiguity” means more than “lack of
               clarity.” A policy is not ambiguous merely because different parties
               —or different judges—offer conflicting interpretations. . . . A policy
               is only ambiguous if, giving effect to all provisions, its language is
               subject to two or more reasonable interpretations.

Id. If a policy is ambiguous, a court must resolve the uncertainty by adopting the construction that

most favors the insured. John M. O’Quinn, P.C. v. Lexington Ins. Co., 906 F.3d 363, 367 (5th Cir.

2018). The insured bears the initial burden of showing that there is coverage, while the insurer

bears the burden of proving the applicability of any exclusions in the policy. Id.

                                       III.    Analysis

   Plaintiff alleges that Cincinnati breached the insurance agreement by failing to pay Plaintiff

for economic losses it sustained during the COVID-19 pandemic. Plaintiff also sues Cincinnati for

breach of the common-law duty of good faith and fair dealing, and for violations of the Texas

Insurance Code, including unfair settlement practices, misrepresentation, and failure to promptly

pay its claims. Cincinnati argues that all of Plaintiff’s claims should be dismissed because

Plaintiff’s business interruption losses due to the temporary closure of its business during the

COVID-19 pandemic are not covered under the Policy.




                                                   6
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 7 of 19




A. Breach of Contract

   Plaintiff alleges that Cincinnati breached the insurance agreement by failing to pay for

economic losses it sustained during the COVID-19 pandemic. Plaintiff argues that the COVID-19

pandemic and the civil authority orders requiring it to temporarily close its business caused it to

suffer a “direct physical loss to the use of their premises.” Dkt. 44 at 4. Plaintiff alleges that

“COVID-19 is said to attach to physical surfaces and is known to spread through the air,” and that

“it was probable that Plaintiff’s customers and employees brought COVID-19 onto Plaintiff’s

premises and spread COVID-19 across Plaintiff’s property.” Id. Plaintiff contends that the civil

authority orders “rendered Plaintiff’s Property unsafe and unusable; thereby, implicating the

coverage for which Plaintiff has made regular and timely premium payments.” Id.

   Cincinnati argues that the Policy covers only a “direct physical loss to property” or loss of

income related to damage to property, such as by a fire or storm, and does not cover economic loss

caused by a virus or efforts to protect the public from that virus. Dkt. 35 at 1. Cincinnati contends

that COVID-19 “does not damage property; it hurts people.” Id. Cincinnati contends that the virus

does not physically alter property, and, therefore, cannot constitute a direct physical loss to

property under the Policy. Cincinnati argues that Plaintiff is attempting to recover for purely

economic losses and loss of use alone which are not covered under the Policy.

   1. No Coverage under the Business Income and Extra Expense Provision

   The Business Income and Extra Expense Coverage Form provides, in relevant part:

               We will pay for the actual loss of “Business Income” and “Rental
               Value” you sustain due to the necessary “suspension” of your
               “operations” during the “period of restoration.” The “suspension”
               must be caused by direct “loss” to property at “premises” caused by
               or resulting from and Covered Cause of Loss.

Dkt. 35-2 at 18. “Loss” is defined as “accidental physical loss or accidental physical damage.” Id.

at 38. In other words, to trigger coverage under this provision, Plaintiff must show that there was

                                                   7
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 8 of 19




a suspension of business operations stemming from a direct accidental physical loss or accidental

physical damage to its Property. Id.

    The parties dispute the meaning of the phrase direct “physical loss to property,” with Plaintiff

insisting the phrase is ambiguous. The Policy does not define “physical loss.” Cincinnati argues

that a direct physical loss requires a “distinct, demonstrable, physical alteration of the property”

under state law. Dkt. 35 at 6. Plaintiff disagrees, and argues that the term “physical loss” includes

the loss of use or access to covered property even where that property has not been structurally

altered. Plaintiff contends that “[t]he proliferation of COVID-19 and the governmental response

to the health threat it presents and consumer fear of COVID-19 have both directly caused the direct

physical loss of the insured’s business and loss of business income.” Dkt. 44 at 11. Plaintiff argues

that “Plaintiff’s inability to fully operate—both at its own premises and that of its clients who have

also been forced to cancel events for which Plaintiff was contracted to provide services—including

their loss of use—fit comfortably within the broad dictionary definition of ‘loss.’” Id. Thus,

Plaintiff contends that its “inability to fully physically operate is a physical loss” covered under

the Policy. Id.

    A provision is not ambiguous merely because “the parties to a lawsuit offer conflicting

interpretations of the contract’s provisions.” Nassar, 508 S.W.3d at 258. If only one interpretation

of a provision is reasonable under the circumstances, the provision is unambiguous. Id. A provision

ambiguous and construed in favor of the insured only if the parties identify different, reasonable

interpretations. Id.

    The Court finds that the term “physical loss” is not ambiguous. Plaintiff’s interpretation is not

reasonable because it focuses on “physical loss” alone while ignoring the Policy’s unambiguous

requirement that there must be a direct physical loss to Plaintiff’s “property” in order to trigger



                                                    8
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 9 of 19




coverage. Dkt. 35-2 at 18. Notably, the Policy is a commercial property insurance policy insuring

Plaintiff’s buildings, business personal property in or around those buildings, and loss of income

from losses to that property. Although the Policy does not define physical loss, the Fifth Circuit

has stated that “property insurance coverage is triggered by some threshold concept of physical

loss or damage to the covered property.” Hartford Ins. Co. of Midwest v. Mississippi Valley Gas

Co., 181 F. App’x 465, 470 (5th Cir. 2006).

               The requirement that the loss be “physical,” given the ordinary
               definition of that term is widely held to exclude alleged losses that
               are intangible or incorporeal, and, thereby, to preclude any claim
               against the property insurer when the insured merely suffers a
               detrimental economic impact unaccompanied by a distinct,
               demonstrable, physical alteration of the property.

Id. (quoting 10A COUCH ON INS. § 148:46 (3d ed. 2005)).

   In order to trigger coverage under a commercial property policy, “physical loss” requires some

“distinct, demonstrable, physical alteration of the property,” not a merely economic losses. Ross

v. Hartford Lloyd Ins. Co., No. 4:18-CV-00541-O, 2019 WL 2929761, at *6 (N.D. Tex. July 4,

2019) (quoting 10A COUCH ON INS. § 148:46 (3d ed. 2010)); see also Trinity Indus., Inc. v. Ins.

Co. of N. Am., 916 F.2d 267, 270-71 (5th Cir. 1990) (“The language ‘physical loss or damage’

strongly implies that there was an initial satisfactory state that was changed by some external event

into an unsatisfactory state—for example, the car was undamaged before the collision dented the

bumper.”).

   Although the Fifth Circuit has yet to address whether the COVID-19 pandemic and related

civil authority orders can qualify as a physical loss of or damage to property under property

insurance policies, district courts in this Circuit have determined that they do not. In Diesel

Barbershop, LLC v. State Farm Lloyds, 479 F. Supp. 3d 353 (W.D. Tex. 2020), owners of several

barbershops sought coverage under their insurance policies for business interruption losses due to


                                                   9
            Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 10 of 19




the COVID-19 pandemic and related civil authority orders. While Senior District Court Judge Ezra

acknowledged that some courts outside the Fifth Circuit “have found physical loss even without

tangible destruction to the covered property,” such as when a noxious odor permeated a building

causing it to become uninhabitable, the district court stated that, “within our Circuit, the loss needs

to have been a ‘distinct, demonstrable, physical alteration of the property.’” Id. at 359-60 (quoting

Hartford, 181 F. App’x at 470). The court found that COVID-19 does not produce a direct physical

loss to property like “a noxious odor that makes a business uninhabitable”; therefore, the plaintiffs

failed to plead “a direct physical loss” to property to trigger coverage. Id. at 360.

    Similarly, in Steiner Steakhouse, LLC v. Amco Ins. Co., No. 1:20-CV-858-LY, 2020 WL

8879041, at *4 (W.D. Tex. Dec. 30, 2020), the District Court found that a commercial property

insurance policy did not cover business interruption losses the plaintiff restaurant sustained during

the COVID-19 pandemic. Although the insurance policy did not define “physical loss or damage

to property,” the District Court found that the phrase was not ambiguous and “has a legally

established meaning—a ‘distinct, demonstrable, physical alteration of the property.’” Id. at 3. The

District Court reasoned:

                there is no coverage for “direct physical loss of or damage to
                property” because there is no “distinct, demonstrable, physical
                alteration of the property.” Although Steiner Steakhouse may have
                suffered monetary losses, consumers may have avoided Steiner
                Steakhouse out of fear, and levers of government may have
                suspended Steiner Steakhouse's indoor dining business, none of
                these theories of recovery articulate a physical loss that is cognizable
                in Texas.
                                                  ***
                Steiner Steakhouse’s claim that consumers stayed away of their own
                volition, or in obedience to government orders, causing it to lose
                business income, does not qualify as “physical loss or damage” in
                Texas. Thus, there is no coverage under this provision.

Id. at 4.


                                                    10
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 11 of 19




    Likewise, in Sultan Hajer d/b/a Rug Outlet v. Ohio Sec. Ins. Co., --- F. Supp. 3d ----, 2020 WL

7211636, at *2 (E.D. Tex. Dec. 7, 2020), the Eastern District of Texas rejected the plaintiff’s

argument that its business interruption losses incurred during the COVID-19 shutdown of non-

essential businesses constituted a “direct physical loss of or damage to property” under the

property insurance policy. Like Plaintiff here, the plaintiff argued that because the policy did not

define “direct physical loss,” the term was ambiguous and should include the plaintiff’s “inability

to have his Property safely fully operated and occupied.” Id. The court disagreed, reasoning that

“[t]he scope of the term ‘physical loss’ is far narrower than plaintiff contends and is only

reasonably read in context as meaning ‘a distinct, demonstrable, physical alteration of the

property.’” Id. (quoting Hartford, 181 F. App’x at 470). Because the plaintiff had suffered only

economic damages and had not alleged any tangible damage or loss to his store, his claim was not

covered under the terms of the policy. Id. at 3; see also Real Hosp., LLC v. Travelers Cas. Ins. Co.

of Am., No. 2:20-cv-00087-KS-MTP, --- F. Supp. 3d ----, 2020 WL 6503405, at *3 (S.D. Miss.

Nov. 4, 2020) (holding that plaintiff’s business interruption losses due to the COVID-19 pandemic

were not covered under policy where property was not damaged and plaintiff was not permanently

dispossessed of any insured property); Vizza Wash, LP v. Nationwide Mut. Ins. Co., No. 5:20-cv-

00680-OLG, --- F. Supp. 3d ----, 2020 WL 6578417, at *6 (W.D. Tex. Oct. 26, 2020) (noting that

“in recent months, numerous courts—including at least one court in this District and Division—

have held that the lost use of a property due to the Covid-19 pandemic and/or government

shutdown orders did not constitute ‘direct physical loss of’ a property such that it may be the basis

for a claim for loss of business income”).4


4
 The great majority of courts outside the Fifth Circuit also have held that COVID-19 and related civil
authority shutdown orders do not constitute a direct physical loss of property under similar insurance
policies. See Promotional Headwear Int’l. v. Cincinnati Ins. Co., No. 20-CV-2211-JAR-GEB, --- F. Supp.
3d ----, 2020 WL 7078735, at *8 (D. Kan. Dec. 3, 2020), appeal docketed, No. 20-3594 (10th Cir. Jan. 4,
                                                    11
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 12 of 19




    The Court likewise finds that accidental direct physical loss is an unambiguous term that

requires a “distinct, demonstrable, physical alteration” of Plaintiff’s property to trigger coverage.

See Steiner Steakhouse, 2020 WL 8879041, at *3 (finding that “direct physical loss” is not

ambiguous and requires a “distinct, demonstrable, physical alteration of the property”); Sandy

Point Dental, 488 F. Supp. 3d at 693 (finding that “direct physical loss” under similar policy issued

by Cincinnati “unambiguously requires some form of actual, physical damage to the insured

premises to trigger coverage”). As the Eastern District of Michigan stated, “the plain meaning of

‘direct physical loss to Covered Property’ requires that there be a loss to Covered Property; and

not just any loss, a direct physical loss.” Turek Enters., 484 F. Supp. 3d at 501.

    Although Plaintiff argues that its inability to use its property constitutes a direct physical loss,

the civil authority orders did not cause any tangible alteration to Plaintiff’s property; rather,

Plaintiff was temporarily precluded from operating its business while the orders were in effect. See

Hillcrest Optical, 2020 WL 6163142, at *7 (holding that plaintiff failed to show tangible loss to



2021); 4431, Inc. v. Cincinnati Ins. Co., No. 5:20-CV-04396, --- F. Supp. 3d ----, 2020 WL 7075318, at
*12 (E.D. Pa. Dec. 3, 2020), appeal docketed, No. 21-3000 (3rd Cir. Dec. 23, 2020); Uncork & Create LLC
v. Cincinnati Ins. Co., No. 2:20-CV-00401, --- F. Supp. 3d ----, 2020 WL 6436948, at *1 (S.D. W. Va.
Nov. 2, 2020), appeal docketed, No. 21-1311 (4th Cir. Mar. 23, 2021); Raymond H Nahmad DDS PA v.
Hartford Cas. Ins. Co., No. 1:20-CV-22833, --- F. Supp. 3d ----, 2020 WL 6392841, at *8 (S.D. Fla. Nov. 2,
2020); Hillcrest Optical, Inc. v. Cont’l Cas. Co., No. 1:20-CV-275-JB-B, --- F. Supp. 3d ----, 2020 WL
6163142, at *8 (S.D. Ala. Oct. 21, 2020); Mark’s Engine Co. No. 28 Rest., LLC v. Travelers Indem. Co. of
Conn., No. 2:20-CV-04423-AB-SK, --- F. Supp. 3d ----, 2020 WL 5938689, at *5 (C.D. Cal. Oct. 2, 2020),
appeal docketed, No. 20-56031 (9th Cir. Oct. 6, 2020); Henry’s La. Grill, Inc. v. Allied Ins. Co. of Am.,
No. 1:20-CV-2939-TWT, 2020 WL 5938755, at *6 (N.D. Ga. Oct. 6, 2020), appeal docketed, No. 10-
14156 (11th Cir. Nov. 4, 2020); Oral Surgeons, P.C. v. Cincinnati Ins. Co., No. 4-20-CV-222-CRW-SBJ,
--- F. Supp. 3d ----, 2020 WL 5820552, at *1 (S.D. Iowa Sept. 29, 2020), appeal docketed, No. 203211
(8th Cir. Oct. 21, 2020); Sandy Point Dental, PC v. Cincinnati Ins. Co., 488 F. Supp. 3d 690, 693-94 (N.D.
Ill. 2020), appeal docketed, No. 21-1186 (7th Cir. Jan. 21, 2021); Mudpie, Inc. v. Travelers Cas. Ins. Co.
of Am., 487 F. Supp. 3d 834, 842-43 (N.D. Cal. Sept. 14, 2020), appeal docketed, No. 20-16858 (9th Cir.
Sept. 24, 2020); Turek Enters. v. State Farm Mut. Auto. Ins. Co., 484 F. Supp. 3d 492, 501 (E.D. Mich.
2020). But See Studio 417, Inc. v. Cincinnati Ins. Co., 478 F. Supp. 3d 794, 802-03 (W.D. Mo. 2020)
(holding that insureds adequately alleged direct physical loss to property by alleging that COVID-19 made
their businesses unsafe and unusable); K.C. Hopps, Ltd v. Cincinnati Ins. Co., No. 20-CV-00437-SRB,
2020 WL 6483108, at *1 (W.D. Mo. Aug. 12, 2020) (same).

                                                     12
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 13 of 19




property from government shutdown orders causing temporary closure of business). Plaintiff fails

to allege that there was any demonstrable physical loss or damage to its property. In addition,

Plaintiff had complete access to the premises even after the civil authority orders were issued. See

Mark’s Engine Co., 2020 WL 5938689, at *5 (finding “that plaintiff suffered no complete ‘direct

physical loss of’ its property as it always had complete access to the premises even after the order

was issued”). Accordingly, Plaintiff has not alleged a direct physical loss to its property from the

civil authority orders.

   Plaintiff also argues that COVID-19 itself causes physical damage to property because

“COVID-19 is said to attach to physical surfaces and is known to spread through the air.” Dkt. 44

at 4. Plaintiff, however, does not allege that the virus that causes COVID-19 was ever present at

its premises. See Hajer, 2020 WL 7211636, at *3 (finding no physical alteration to property where

there was no pleading “that the virus itself was present on and altered the property”). Plaintiff

merely speculates that “it was probable that Plaintiff’s customers and employees brought COVID-

19 onto Plaintiff’s premises and spread COVID-19 across Plaintiff’s property.” Dkt. 44 at 4. Such

conclusory allegations are insufficient to state a plausible claim that Plaintiff’s property was

damaged. See Promotional Headwear, 2020 WL 7078735, at *8 (finding plaintiff’s allegation that

virus likely contaminated its property failed to raise right of relief above speculative level).

   Even assuming that the virus that causes COVID-19 was present at Plaintiff’s property, it

would not constitute the direct physical loss or damage required to trigger coverage under the

Policy because the virus can be eliminated. The virus does not threaten the structures covered by

property insurance policies and can be removed from surfaces with routine cleaning and

disinfectant. See id.; Uncork and Create, 2020 WL 6436948, at *5. Plaintiff has not pled any facts

showing that the coronavirus caused physical loss, harm, alteration, or structural degradation to its



                                                    13
          Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 14 of 19




property. See Mark’s Engine Co., 2020 WL 5938689, at *3; Sandy Point Dental, 488 F. Supp. 3d

at 693. As the district court reasoned in Uncork and Create:

               COVID-19 poses a serious risk to people gathered in proximity to
               one another, and the governmental orders closing certain businesses
               were designed to ameliorate that risk. Property, including the
               physical location of Uncork and Create, is not physically damaged
               or rendered unusable or uninhabitable. If people could safely
               congregate anywhere without risk of infection, the Plaintiff has
               alleged no facts to suggest any impediment to Uncork and Create’s
               operation. No repairs or remediation to the premises are necessary
               for its safe occupation in the event the virus is controlled and no
               longer poses a threat. In short, the pandemic impacts human health
               and human behavior, not physical structures. Those changes in
               behavior, including changes required by governmental action,
               caused the Plaintiff economic losses.

2020 WL 6436948, at *5.

   In essence, Plaintiff seeks insurance coverage for financial loss as a result of the civil authority

orders issued in response to the virus. But “a loss of money” is not the physical loss of covered

property required to trigger coverage under the Policy. See Steiner Steakhouse, 2020 WL 8879041,

at *4 (finding that “loss of money” is not physical loss of covered property). Without a direct

physical loss to its property, Plaintiff is not entitled to any business interruption losses under the

Policy.

   2. No Civil Authority Coverage

   Plaintiff also fails to demonstrate that it is entitled to business interruption losses under the

following “Civil Authority” provision:

               When a Covered Cause of Loss causes direct damage to property
               other than Covered Property at the “premises,” we will pay for the
               actual loss of “Business Income” you sustain and necessary Extra
               Expense you sustain caused by action of civil authority that prohibits
               access to the “premises,” provided that both of the following apply:

                   (a) Access to the area immediately surrounding the damaged
                   property is prohibited by civil authority as a result of the
                   damage; and

                                                   14
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 15 of 19




                      (b) The action of civil authority is taken in response to dangerous
                      physical conditions resulting from the damage or continuation
                      of the Covered Cause of Loss that caused the damage, or the
                      action is taken to enable a civil authority to have unimpeded
                      access to the damaged property.

Dkt. 35-2 at 19. Thus, to trigger coverage under this provision, Plaintiff must show (1) damage to

other property, and (2) an order of civil authority prohibiting access to the other property after the

property was damaged. Plaintiff meets neither element.

   Just as the COVID-19 pandemic did not cause direct physical loss to Plaintiff’s property,

Plaintiff fails to show that there was direct physical loss to other property. See Sandy Point Dental,

488 F. Supp. 3d at 694 (holding that civil authority provision did not apply where there was no

physical loss to other property). Plaintiff also does not allege that the civil authority orders were

issued as a result of damage or loss to other property, but contends that those orders caused the

property loss. The civil authority provision “requires the physical damage to prompt the act of civil

authority, not the other way around.” Hajer, 2020 WL 7211636 at *4; see also Steiner Steakhouse,

2020 WL 8879041, at *5 (stating that in order to trigger civil authority coverage “the damage to

property must precede the action of civil authority, which is ‘taken in response to’ the damage”).

Moreover, while the civil authority orders limited Plaintiff’s business operations, those orders did

not prohibit Plaintiff from accessing its premises. See Sandy Point Dental, 488 F. Supp. 3d at 694

(finding that civil authority provision did not apply because plaintiff failed to allege access to its

premises was prohibited by government order). Accordingly, civil authority coverage does not

apply in this case.

   3. Lack of Virus Exclusion

   Plaintiff argues that the lack of a virus exclusion provision in the Policy “undermines

Defendants’ attempt to rewrite its existing policies, post-loss to deny claims involving viruses.”

Dkt. 44 at 18. The lack of a virus exclusion provision in the Policy does not mean that Plaintiff’s
                                                      15
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 16 of 19




claim is covered under the Policy. By its terms, an exclusion provision in an insurance policy

would be triggered only if there were coverage under the Policy. The Court has determined that

there is no coverage under the Policy. Thus, the presence of a virus exclusion provision or lack

thereof is irrelevant. See Mudpie, 478 F. Supp. 3d at 844 n.9 (“Because Mudpie is not entitled to

Civil Authority coverage, the Court need not consider Travelers’s additional argument that the

virus exclusion bars such coverage.”).

   Because Plaintiff has not demonstrated that its insurance claim is covered under the Policy, it

has not alleged a plausible breach of contract claim. See Vizza Wash, 2020 WL 6578417, at *6.

Therefore, Cincinnati’s Motion to Dismiss should be granted with regard to Plaintiff’s breach of

contract claim.

B. Extra-Contractual Bad-Faith and Statutory Claims

   Plaintiff’s Texas Insurance Code and common-law breach of the duty of good faith and fair

dealing claims fail because they are premised on Cincinnati’s alleged failure to pay benefits under

the Policy. “As a general rule there can be no claim for bad faith when an insurer has promptly

denied a claim that is in fact not covered.” JAW The Pointe, L.L.C. v. Lexington Ins. Co., 460

S.W.3d 597, 602 (Tex. 2015). For an insured to recover on a bad-faith insurance claim when the

insurer properly has denied coverage for the claim, the insured must demonstrate that the insurer

has committed an injury independent of the policy claim. Id.

   Similarly, “an insured cannot recover any damages based on an insurer’s statutory violation if

the insured had no right to receive benefits under the policy and sustained no injury independent

of a right to benefits.” USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 500 (Tex. 2018); see

also Primerica Life Ins. Co. v. Gross, No. 1:15-CV-759-DAE, 2018 WL 2181101, at *8

(W.D. Tex. Mar. 27, 2018) (holding that, to show a violation of the prompt pay statute, the insurer

must be liable for the claim); Thomas v. State Farm Lloyds, 218 F. Supp. 3d 506, 519 (N.D. Tex.
                                                  16
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 17 of 19




2016) (finding that insurer did not misrepresent policy where claim was not covered). In addition,

misrepresentation claims under the Texas Insurance Code that are based on a party’s failure to

fulfill its contractual duties are more properly raised as breach of contract claims and should be

dismissed. Travelers Lloyds Ins. Co. v. Cruz Contracting of Texas, LLC, No. 5:16-CV-759-DAE,

2017 WL 5202890, at *6 (W.D. Tex. Mar. 17, 2017).

   Plaintiff has not plausibly alleged any injury independent of Cincinnati’s alleged failure to pay

benefits under the Policy. Because the Policy expressly excludes coverage for Plaintiff’s insurance

claim, Plaintiff’s extra-contractual claims also fail. Accordingly, Cincinnati’s Motion to Dismiss

Plaintiff’s extra-contractual claims also should be granted.

C. Request to Amend

   Although not entirely clear, Plaintiff appears to request an opportunity to file an amended

complaint to replead its extra-contractual claims. See Dkt. 44 at 21. Because the Court has

determined that there is no coverage for Plaintiff’s losses under the clear terms of the Policy, any

attempt to amend the Complaint would be futile. See Rio Grande Royalty Co. v. Energy Transfer

Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010) (stating that district court may properly deny

leave to amend “where the proposed amendment would be futile because it could not survive a

motion to dismiss”). Plaintiff’s request to amend therefore should be denied.

D. Conclusion

   In essence, Plaintiff seeks to recover economic damages it sustained as a result of the COVID-

19 pandemic and associated civil authority orders under a commercial property insurance policy.

While the Court is not unsympathetic to Plaintiff’s financial losses, the unambiguous terms of the

Policy do not provide coverage for solely economic losses unaccompanied by physical property

loss or damage to their property. As the district court in Uncork and Create reasoned:



                                                  17
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 18 of 19




              COVID-19 poses a serious risk to people gathered in proximity to
              one another, and the governmental orders closing certain businesses
              were designed to ameliorate that risk.

                                              ***

              In short, the pandemic impacts human health and human behavior,
              not physical structures. Those changes in behavior, including
              changes required by governmental action, caused the Plaintiff
              economic losses. The Court is not unsympathetic to the situation
              facing the Plaintiff and other businesses. But the unambiguous terms
              of the Policy do not provide coverage for solely economic losses
              unaccompanied by physical property damage.

2020 WL 6436948, at *5.

                                 IV.     Recommendation

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Defendants’ Second Motion to Dismiss (Dkt. 35) and DISMISS Plaintiff’s lawsuit in its entirety.

The undersigned FURTHER RECOMMENDS that the District Court DENY any request to

amend Plaintiff’s Complaint.

   It is ORDERED that the Clerk REMOVE this case from the Magistrate Court’s docket and

RETURN it to the Honorable Lee Yeakel.

                                       V.    Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

                                                 18
         Case 1:20-cv-00857-LY Document 48 Filed 04/12/21 Page 19 of 19




proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on April 12, 2021.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                                   19
